              Case 3:19-cr-00566-FAB Document 52 Filed 06/11/21 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO




 UNITED STATES OF AMERICA,
 Plaintiff,

                      v.                               CRIMINAL CASE NO. 19-566 (FAB)

 BRYAN G. DIAZ-DE JESUS,
 Defendant.




                                   MOTION TO RESTRICT
                                SENTENCING MEMORANDUM

TO THE HONORABLE FRANCISCO A. BESOSA
UNITED STATES DISTRICT JUDGE
FOR THE DISTRICT OF PUERTO RICO

     COMES NOW, the appearing defendant, Bryan G. Diaz-De Jesus, by and through the
     undersigned attorney, respectfully states and prays as follows:

 1. Pursuant to this Honorable Court’s Standing Order #9, effective on February 1, 2013, all parties who

    wish to restrict the viewing by other parties of a document need to concurrently file with the document

    a motion requesting to restrict said document, stating the reasons that support the sealed or selected

    parties filing.

 2. In compliance with the cited Order, a leave is hereby requested to file a Sentencing Memorandum.

 3. The reason for the present request is that the filed Memorandum contains sensitive and confidential

    information concerning Mr. Diaz De Jesus. This information cannot be filed under a public document.

 4. The cited confidentiality outweighs the presumption of public access as the information contained in

    the document is of a kind protected by federal law, as to which its release could cause harm to Mr.

    Diaz De Jesus.

 5. It is humbly requested to limit the public access to view the document, except for the following
              Case 3:19-cr-00566-FAB Document 52 Filed 06/11/21 Page 2 of 2
      selected parties: U.S. Probation Office, authorized court personnel, USA Government Counsel and

      Mr. Diaz De Jesus.

   WHEREFORE, it is very respectfully requested from this Honorable Court to grant the leave to file

the requested Memorandum on a Sealed-viewing mode.

   RESPECTFULLY SUBMITTED.

   In San Juan, Puerto Rico on this 10th day of June 2021.

                                          CERTIFICATE OF SERVICE
       I hereby certify having filed this motion through the court’s CM/ECF filing system that will notify

all parties and counsel of record in this case.


                                                                              /S/Wilfredo Díaz Narváez
                                                                                 Wilfredo Díaz-­‐Narváez
                                                                                     USDC-­‐PR 215211
                                                                                         PO Box 31270
                                                                              San Juan, PR 00929-­‐2270
                                                                                          787-­‐759-­‐7269
                                                                                     Fax: 787-­‐753-­‐4598
                                                                                  attwdn@hotmail.com
